DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the fourth Office Action based on Application 16/275,206 and is in response to Applicant Arguments/Remarks filed 10/04/2021.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims 1-2, 6, and 8-14 are previously pending, of those claims, claims 1, 9-11, and 13-14 have been amended.  All amendments have been entered.  Claims 1-2, 6, and 8-14 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DING (CN 102503356 A) in view of DEMPSEY (US 2018/0313001 A1).
With respect to claim 1.  DING teaches a directional fiber aerogel thermal insulation composite material (paragraph 0004).  The fibers are neatly arranged in the same direction (paragraph 0005).  In Example 1, the direction fiber aerogel thermal insulation composite material is formed, comprising one layer of fiber skeleton and aerogel, the fibers are neatly arranged in the same direction (paragraph 0056).  
DING does not explicitly teach that the plurality of fibers are waved and interwined.  
DEMPSEY teaches synthetic fibers (abstract).  The fibers may be crimped (paragraph 0068).  Texturizing techniques may be performed on filament bundles to disrupt the parallelization of the filaments (paragraph 0072).  Examples of such texturizing include crimping (paragraph 0072).   Further this texturization such as crimping have the benefit of improved temperature insulating properties (paragraph 0072).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to crimp the fibers of DING as taught by DEMPSEY in order to have the beneficial result of improving the temperature insulating properties of the fibers (see DEMPSEY paragraph 0072).  
DEMPSEY does not explicitly define the crimping such that the fibers are waved and intertwined as claimed.  However, the specification as originally filed on page 7 lines 22-25 discloses that “… it is preferable that the first fiber 13 be intertwined.  To this end, the first fiber 13 is preferably crimped… In crimping, the fibers are waved ….”  Therefore DEMPSEY teaches that the fibers are crimped, and in view of the specification as originally filed that means that they are waved and intertwined as claimed.
With respect to claim 2.  DING teaches the fibers may have a length-diameter ratio of 5000, the diameter of the fiber being 20 microns (paragraphs 0061 and 0067) which is taken to equate to a length of 100 mm.  DING therefore does not explicitly teach the fibers are short fibers with 1 mm to 51 mm in length.  
DEMPSEY teaches the synthetic fibers may be staple fibers that may have a length from 5 to 120 mm, with specific examples being 5-51 mm (paragraph 0069).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to have the length of the fibers of DING be within the narrower range of the staple fibers of DEMPSEY as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as DEMPSEY gives known fiber lengths.  
With respect to claim 10.  DING teaches the oriented fibers are arranged in the direction parallel to a surface of the sheet (paragraph 0072).  

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DING (CN 102503356 A) in view of DEMPSEY (US 2018/0313001 A1) as applied to claim 1 above, and further in view of TERADA (US 2012/0219838 A1).
Claims 11-12 are dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of DING and DEMPSEY.  However DING does not teach the heat insulating structure which comprises a first and second battery cell and a cooling plate.  
TERADA teaches a battery pack in which battery cells are lined up (abstract).  A thermally conductive member is arranged between battery cells (paragraph 0012).  Employing a structure that is made to have heat insulating properties between layers having thermal conductive properties (paragraph 0012).  In addition there may be a heat sink that is arranged between the battery cells (paragraph 0159).  
At the time the invention as filed one having ordinary skill in the art would have been motivated to utilize the heat insulating member of DING in between the battery cells of TERADA, as this is a combination of known prior art elements in order to achieve predictable results, as DING teaches a heat insulating layer, and then TERADA teaches that a heat insulating layer is formed between the battery cells.  Therefore this would be a simple combination of known prior art elements in order to achieve predictable results.  Further TERADA further teaches that the battery system includes a heat sink, which is taken to be analogous to the claimed cooling plate.  

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CORONADO (US 6,087,407).
CORONADO teaches a flexible aerogel that has insulating properties and includes at least fibers (abstract).  There is a composite aerogel matrix composed of an aerogel material and fibers 12 (column 3 lines 60-67).  In one example the fibers run lengthwise and are intermixed throughout the aerogel material 11 (column 3 lines 60-67).  In the alternative the aerogel may include a plurality of layers with the aerogel matrix 20 composed of a plurality of layers21 of a woven mat 22 (column 4 lines 20-22).  The woven mat 22 may be composed of fibers having different orientations so as to provide the desired flexibility (column 4 lines 22-26).  Further CORONADO teaches in one example the fibers are formed so that they run lengthwise (column 3 lines 63-67).  As seen in Figure 3, the fibers 31 are contactless.  Figure 3 illustrates the fabrication process for producing the flexible composite aerogel matrix as seen in the Figure 1 embodiment (column 3 lines 7-9).  In the Figure 1 embodiment the fibers 12 run lengthwise and are intermixed throughout the aerogel material to provide flexibility and mechanical stability to the aerogel material (column 3 lines 60-67).  In both figures 1 and 3 then the fibers run lengthwise, and are not shown to be touching each other.  However, CORONADO does not explicitly state that the fibers do not contact each other.  However, dispersing the fibers in the aerogel such that they do not contact each other may be achieved as a matter of routine experimentation.  Specifically CORONADO teaches the composite aerogel matrix may provide the fibers in order to provide flexibility and mechanical stability (column 3 lines 66-67) and teaches that the quantity and type of the fibers may be varied in order to address the needs of a specific applications (column 4 lines 54-56).  Therefore controlling the amount and dispersion characteristics of the fibers would have been within the skills and abilities of one of 
With respect to claim 8.  CORONADO teaches as seen in Figure 3 at least 80% or at least 90% of the fibers are aligned within 90 degrees.  The fibers run lengthwise (column 3 lines 65-66).  Further they are arranged within an angle of +/- degrees.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CORONADO (US 6,087,407) in view of STEPANIAN (US 2002/0094426 A1).
CORONADO teaches a flexible aerogel that has insulating properties and includes at least fibers (abstract).  There is a composite aerogel matrix composed of an aerogel material and fibers 12 (column 3 lines 60-67).  In one example the fibers run lengthwise and are intermixed throughout the aerogel material 11 (column 3 lines 60-67).  In the alternative the aerogel may include a plurality of layers with the aerogel matrix 20 composed of a plurality of layers21 of a woven mat 22 (column 4 lines 20-22).  The woven mat 22 may be composed of fibers having different orientations so as to provide the desired flexibility (column 4 lines 22-26).  
CORONADO teaches as noted above a woven mat of the fibers (column 4 lines 22-26).  However, CORONADO does not explicitly teach that the plurality of fibers include intertwining first fibers, being intertwined by having a crimp.    
STEPHANIAN teaches an aerogel composite (paragraph 0012).  The invention is directed to a composite having a reinforcing fibers and an aerogel matrix in the form of a lofty fibrous structure (paragraph 0013).  STEPANIAN teaches a batting that includes fibers that have crimped fibers running in all three axes (paragraph 0044).  Specifically 
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the woven mat of CORONADO with the crimped batting of STEPANIAN, as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as in the instant case STEPANIAN teaches that crimped fibers are particularly preferable when taking into consideration how heat flow in a specific direction is being addressed, while also maintaining the flexibility (paragraph 0044).  
STEPANIAN does not explicitly define the crimping such that the fibers are waved or clumped as claimed.  However, the specification as originally filed on page 7 lines 22-25 discloses that “Crimping is a process by which the fibers are woven into a mesh pattern.  In crimping, the fibers are waved, and vertically and horizontally fitted to one another to form a clump of fibers.”  Therefore STEPHANIAN teaches that the fibers are crimped, and in view of the specification as originally filed that means that they are waved, and vertically and horizontally fitted to one another to form a clump of fibers.  This in combination with CORONADO, which teaches the fibers are in a mesh pattern, is taken to meet the claim limitation. 
As noted above, SEPANIAN teaches a batting with crimped fibers running in all three axes (paragraph 0044).  Further the ideal lofty batting is one with fine, crimped fibers, evenly dispersed through the composite.  These crimped fibers running in all three axes are taken to be analogous to the claimed first fibers not woven fabric but fibers being intertwined by having a crimp.  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the woven fibers of CORONADO (such as the woven mat 22, column 4 lines 20-27) with the crimped fibers of STEPANIAN, as STEPANIAN teaches that such fibers are the ideal material, and that they have the beneficial characteristics with respect to heat flow and insulating (paragraph 0044).  
CORONADO teaches the aerogel includes fibers 12 formed in a lengthwise direction (column 3 lines 60-67).  There is then included a composite aerogel matrix that includes a plurality of layers of a woven mat 22 composed of transverse fibers embedded in an aerogel material (column 4 lines 16-25).
At the time the invention was filed one having ordinary skill in the art would have been motivated to combine the aerogel layer of lengthwise fibers 12 and layers of the woven fiber mat 22 to form the composite structure, as this would be a combination of known prior art elements in order to achieve predictable results, as the composite may be composed of many layers of the reinforced aerogel materials, and then CORONADO teaches that such layers may include both woven mats, as well as lengthwise fibers. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DING (CN 102503356 A) in view of FRANK (US 6,479,416 B1).
DING teaches a directional fiber aerogel thermal insulation composite material (paragraph 0004).  The fibers are neatly arranged in the same direction (paragraph 0005).  In Example 1, the direction fiber aerogel thermal insulation composite material is formed, comprising one layer of fiber skeleton and aerogel, the fibers are neatly arranged in the same direction (paragraph 0056).  
DING does not explicitly teach that the fibers are intertwined by fusion of a low melting point fiber.  
FRANK teaches a composite material which has fibers and aerogel particles, and is characterized in that the fibrous formation contains at least one thermoplastic fibrous material to which the aerogel particles are bound, and by which the fibers in the formation are bound together (abstract).  The thermoplastic fibers are connected to each other in the formation in such a way that the thermoplastic fibers at the surface are fused and on cooling result in a joining of the fibers to each other and the aerogel particles (column 2 lines 18-26) this joining of the fibers caused by the fusion is taken to be analogous to the claimed intertwined by fusion.  This thermal consolidation ensures a stable fibrous formation and ensures that the aerogel particles are bonded to the fibers (column 2 lines 25-28).
At the time the invention was filed one having ordinary skill in the art would have been motivated to join the fibers of DING by fusion as taught by FRANK, as FRANK teaches that this thermal consolidation ensures a stable fibrous formation and ensures that the aerogel particles are bonded to the fibers (column 2 lines 25-28).  Therefore this is taken to be a combination of known prior art elements in order to achieve predictable results.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DING (CN 102503356 A) in view of STEINER (US 2014/0287641 A1).
DING teaches a directional fiber aerogel thermal insulation composite material (paragraph 0004).  The fibers are neatly arranged in the same direction (paragraph 
DING teaches the fibers are glass, ceramic, quartz, carbon, basalt aluminum silicate, mullite, and aramid fibers (paragraph 0008), but DING does not explicitly teach that the fibers are cellulose nanofibers.  
STEINER teaches a layered aerogel composite (paragraph 0007).  Suitable fibers may include cellulose fibers (paragraph 0065) selected from a list that also includes ceramic fibers, such as glass and silica fibers (paragraph 0065).  Cellulose fibers are chosen from a finite list of possible fibers, and therefore it would have been obvious to try the cellulose fibers as this is a choice from a finite list of known fibers and therefore would have been obvious at the time the invention was filed.  
At the time the invention was filed one having ordinary skill in the art would have been motivated substitute the fibers of DING with the cellulose fiber of STEINER as this is a simple substitution of one known prior art element for another in order to achieve predictable results, in the present case DING teaches the fibers may include glass or ceramic fibers, and then STEINER teaches that cellulose fibers are a suitable alternative to glass and silica fibers.  

Response to Arguments
Applicant’s arguments, see pages 5-6 of Applicant Arguments/Remarks, filed 10/04/2021, with respect to the 35 U.S.C. 112 rejection of claims 1-2 and 9-12 have 35 U.S.C. 112 rejection of claims 1-2 and 9-12 has been withdrawn. 
Applicant has amended the claims to overcome the rejection.  

Applicant’s arguments, see pages 6-7 of Applicant Arguments/Remarks, filed 10/04/2021, with respect to the rejection(s) of claim(s) 13 under 35 U.S.C. 102 in view of FRANK have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DING and FRANK.
Applicant argues that claims 13 has been amended that the plurality of fibers are aligned in the sheet and confined in certain directions relative to a plane of the sheet, the certain direction being within forty five degrees of the plane of the sheet.  In contrast FRANK is taken to teach the fibers are bound together, and don’t teach that they are aligned within 45 degrees of each other.  However, new grounds of rejection are made in view of DING and FRANK.  
Specifically DING teaches a thermal insulation composite material that includes fibers aligned in the same direction (paragraphs 0004-0005).  

Applicant’s arguments, see page 10 of Applicant Arguments/Remarks, filed 10/04/2021, with respect to the rejection(s) of claim(s) 14 under 35 U.S.C. 103 in view of STEINER have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DING in view of STEINER.
Applicant argues on page 10 of Applicant Arguments/Remarks that STEINER fails to teach the amended claim limitation of claim 14 where the aerogel is mixed into the plurality of fibers.  This argument is persuasive, however, new grounds of rejection are made in view of DING and STEINER.  
DING specifically teaches the aerogel is filled between the fiber skeleton (paragraph 0056).  

Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive.
On pages 7-8 of Applicant Arguments/Remarks, Applicant argues against the 35 U.S.C. 103 rejection of claim 9 in view of CORONADO and STEPHANIAN.  Applicant argues that neither of the references teaches the plurality of fibers are aligned in certain directions in the sheet, and wherein the plurality of fibers represent fibers that include intertwining first fibers and non-intertwining second fibers, and the first fibers are not woven fabrics but fibers being intertwined by having a crimp.  Applicant argues on page 8 that Figure 2 of CORONADO teaches a woven mat 22 comprising a plurality of layers.  Applicant argues that CORONADO does not teach a specific layer of lengthwise fibers as alleged by the office action, and Applicant argues that the office action fails to show why only one layer of CORONADO is substituted rather than all the layers.  This argument is not persuasive.  
CORONADO teaches in Figure 2 a plurality of layers 21 of a woven mat 22, composed of transverse fibers embedded in an aerogel material (column 4 lines 20-24).  The woven mat though is taught to be composed of fibers having different orientations 
On pages 8-9 of Applicant Arguments/Remarks, Applicant argues against the 35 U.S.C. 103 rejection of claims 6 and 8 in view of CORONADO.  Applicant argues that CORONADO fails to teach the feature “the plurality of fibers are arrived in a certain direction in the sheet, and each of the plurality of fibers is not intertwined and does not touch each other.”  On page 9 of Applicant arguments/remarks Applicant argues that Figures 1 and 3 of CORONADO do not show the fibers do not touch each other.  Further Applicant argues that column 3 lines 65-67 of CORONADO clearly teaches that the fibers are intermixed to provided flexibility and mechanical stability to the aerogel material.  Thus Applicant argues that the fibers are intermixed rather than contactless.  This argument is not persuasive.  The Examiner notes that this section specifically recites “the fibers 12 in this embodiment run lengthwise and are intermixed throughout the aerogel material 11”.  Therefore this section of CORONADO specifically teaches that the fibers are intermixed with the aerogel material, and not with respect to each other.  Therefore this section does not teach or suggest the fibers are contacting each other as argued by the Applicant.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722